Orders of the County Court of Kings county reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, upon the ground that relief under section 44 of the Personal Property Law* cannot be obtained by a third party proceeding supplementary to execution. (See Kaphan v. Rogers Bros. Grocery Co., Inc., 169 App.. Div. 63.) Jenks, P. J., Carr, Stapleton, Mills and Putnam, JJ., concurred.

 See Consol. Laws, chap. 41 (Laws of 1909, chap. 45), § 44, as amd. by Laws of 1914, chap. 507.— [Rep.